IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                           September 10, 2008
                               No. 07-31047
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

v.

JOHNNY M. JACOBS,

                                         Defendant-Appellant.




                Appeal from the United States District Court
                     for the Western District of Texas
                           No. 5:07-CR-50020-2




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


     Johnny Jacobs appeals the sentence imposed following his guilty plea con-
viction of conspiracy to make and pass counterfeit Federal Reserve notes. He

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-31047

argues that the district court miscalculated his sentencing guideline range in
relying on U.S.S.G. § 2B5.1 rather than § 2B1.1 to determine the base offense
level. He contends that his scheme involved a mere alteration of instruments
and not counterfeiting, which requires making or manufacturing the instrument
in its entirety. He reasons that § 2B5.1 applies only to counterfeiting offenses.
He acknowledges that this court has not addressed the issue.
      The government responds that, even if § 2B5.1 was improperly applied, the
court could have increased’s Jacob’s offense level, because the offense involved
sophisticated means. The application of the sophisticated-means enhancement
would require a factual determination, because this court cannot make the ini-
tial determination of the enhancement’s application. See United States v. Hoo-
ten, 942 F.2d 878, 882 (5th Cir. 1991).
      Under the advisory sentencing guidelines, we review sentences for reason-
ableness in light of the considerations in 18 U.S.C. § 3553(a). See United States
v. Mares, 402 F.3d 511, 518-19 (5th Cir. 2005). Reasonableness review entails
an abuse-of-discretion standard that applies regardless of whether the sentence
imposed is inside the guideline range. See Gall v. United States, 128 S. Ct. 586,
594 (2007).
      In Gall, the Court set out a bifurcated process for reasonableness review.
See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). First,
the appellate court must ensure that the sentencing court committed no signifi-
cant procedural error, such as “failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to consider the
§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing
to adequately explain the chosen sentenceSSincluding an explanation for any de-
viation from the Guidelines range.” Gall, 128 S. Ct. at 597. If the district court’s
decision is procedurally sound, “the appellate court should then consider the
substantive reasonableness of the sentence imposed under an abuse-of-discretion
standard.” Id.

                                          2
                                  No. 07-31047

      Although this court has not decided whether § 2B1.1 or § 2B5.1 applies
where an offense involves reprinting higher denominations on bills that have
been bleached, it is not necessary to resolve that in this case. In United States
v. Bonilla, 524 F.3d 647, 655-57 (5th Cir. 2008), a post-Gall case, this court de-
termined that the district court had erred in applying the guidelines, but it de-
cided that “[n]ot all errors in determining a defendant’s guideline sentence re-
quire reversal.” We affirmed on the ground that “because the district court im-
posed an alternative non-guideline sentence, the advisory sentence did not result
from the guideline error and we need not vacate the sentence on that basis.” Id.
at 659.
      The district court made it obvious that it would have imposed the same
sentence even if § 2B1.1 were applicable. The court’s comments reflect that, like
the district court in Bonilla, it imposed an alternative non-guideline sentence.
Thus, even if there were an error in the application of the guidelines, it does not
require reversal.
      Jacobs further argues that the sentence is unreasonable because the dis-
trict court gave inappropriate weight to only one factor, his prior violent conduct,
which he contends was an unsupported finding. After reviewing Jacobs’s crimin-
al history, the court noted that he was a “very violent man” and “a danger to oth-
er people.” The court further stated, however, that it had reviewed the § 3553(a)
factors and had determined that the thirty-month sentence met the interest of
justice.
      The sentence imposed does not reflect an abuse of discretion and is reason-
able. See Gall, 128 S. Ct. at 597. The judgment is AFFIRMED.




                                         3